Citation Nr: 1714499	
Decision Date: 05/03/17    Archive Date: 05/11/17

DOCKET NO.  14-39 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for cervical spine disability.

2.  Entitlement to service connection for an inguinal hernia.

3.  Entitlement to service connection for obstructive sleep apnea.

4.  Entitlement to service connection for bilateral loss of vision.

5.  Entitlement to service connection for a lumbar disability.

6.  Entitlement to special monthly compensation (SMC) for the Veteran's spouse based on a need for aid and attendance.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appellant is a Veteran had active Army service from July 1953 to retirement in January 1975.  The Veteran had several years of foreign service, including service in Vietnam.

The appeal comes before the Board of Veterans' Appeals (Board) from the San Juan, Puerto Rico, Regional Office (RO) of the Department of Veterans Affairs (VA).  In his initial substantive appeal to the board, received by VA in October 2014, the Veteran perfected appeal of 6 claims addressed in a September 2014 Statement of the Case, claims for service connection for a cervical spine disability, a lumbar spine disability, bilateral hearing loss, sleep apnea, and posttraumatic stress disorder (PTSD).  The Veteran requested a Video Conference hearing.  In November 2014, the veteran submitted a second substantive appeal, through his representative, stating he wished to appeal all 11 claims addressed in the September 2014 SOC.  A November 2014 cover letter from the veteran's representative included a request for a BVA Video Conference hearing for all 11 issues.  

By correspondence submitted in November 2015, the Veteran withdrew claims for service connection for diabetes mellitus, hearing loss, a prostate disability, PTSD, and skin cancer.  That written request is a valid withdrawal of those five (5) claims prior to the RO's certification of the appeal to the Board, so no further discussion of those issues is required.  The record does not include withdrawal of any other issue, so six (6) of the 11 issues addressed in the September 2014 SOC remain on appeal, although only five issues were certified by the RO.

In June 2016, the RO advised the Veteran that he had been placed on the list of individuals to be scheduled for a Video Conference hearing before the Board, and asked the Veteran to clarify whether he wished to remain on that list.  The Veteran responded by indicating on the form that he wished to withdraw his request for a Video Conference hearing.  The Veteran's response is a valid withdrawal of the request for a Video Conference hearing before the Board.  

The issues of entitlement to service connection for cervical spine disability, inguinal hernia, obstructive sleep apnea, bilateral loss of vision, and lumbar disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence establishes that the Veteran's spouse can perform all activities of daily living, and is able to leave her home, so long as she is not required to stand for more than brief periods.


CONCLUSION OF LAW

The criteria for an award of SMC based on the need for regular aid and attendance of the Veteran's spouse have not been met.  38 U.S.C.A. §§ 1114, 1115, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.350, 3.351, 3.352 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

The Veteran submitted his claim for special monthly compensation (SMC) based on his wife's need for aid and attendance in September 2012.  In December 2012, the Veteran was provided a notice letter that addressed all required notice elements and set forth the criteria for establishing entitlement to SMC benefits based on housebound status or a need for aid and attendance.  On May 2013, the RO issued two updated notice letters specific to the Veteran's claim that his spouse was in need of aid and attendance.    

Neither the Veteran nor his representative has alleged prejudice with respect to notice regarding SMC based on his wife's need for aid and attendance.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  No notice deficiency appears in the record.  There has been no allegation of notice error in this case.  The duty to notify has been met.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

The appellant's status as a Veteran is not at issue.  He is service connected with a disability rating in excess of 30 percent disabling.  The service treatment records of the Veteran are not relevant to the criteria for establishing that the Veteran's spouse is housebound or requires aid and attendance.  The Veteran submitted a completed VA Form 21-2680, "Examination for Housebound Status or Permanent Need for Regular Aid & Attendance."   The VA Form 21-2680 showed that the Veteran's wife had been examined by a private provider.  The Veteran also provided an August 2012 Vascular Laboratory report regarding the veins in his spouse's lower extremities.  The Veteran did not authorize release of any other clinical record relevant to his wife's medical status, and he did not provide any additional clinical or non-clinical evidence.  The private examination on the completed VA Form 21-2680 is adequate to decide the claim, as that form addressed each specific criterion for establishing the need for aid and attendance.  

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible, as the Veteran has not identified any other clinical or non-clinical evidence pertinent to his wife's health or medical status.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  In particular, the Board notes that the Veteran's Social Security Administration (SSA) records which are the subject of the Remand below would not be expected to be relevant to establishing whether his wife requires aid and attendance.  The duty to assist has been fulfilled, as to the SMC claim, to the extent possible.

Law applicable to a claim for the need for regular aid and attendance

The Veteran seeks entitlement to SMC based on the need for regular aid and attendance for his spouse.  Under 38 C.F.R. § 3.351(a)(2), SMC is payable to a Veteran when the Veteran's spouse is in need of aid and attendance.  38 U.S.C.A §§ 1114, 1115.  The need for aid and attendance means helplessness as to require the regular aid and attendance of another person.  38 C.F.R. § 3.351(b). 

In this regard, a spouse will be considered in need of regular aid and attendance if he or she (1) is blind or so nearly blind as to have corrected visual acuity of 5/200 or less in both eyes, or concentric contraction of the visual field to 5 degrees or less; or (2) is a patient in a nursing home because of mental or physical incapacity; or (3) establishes a factual need for aid and attendance under the criteria set forth at 38 C.F.R. § 3.352(a).  The Veteran does not contend that his spouse is blind or has severely impaired vision, and the Veteran does not contend that his spouse resides in a nursing home.

A factual need for aid and attendance under 38 C.F.R. § 3.352 (a) is demonstrated based on consideration of inability of the claimant to dress or undress himself/herself or to keep himself/herself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which, by reason of the particular disability, cannot be done without aid; inability of the claimant to feed himself/herself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from the hazards or dangers inherent in his/her daily environment. 

"Bedridden" will be a proper basis for the determination, and is defined as that condition which, through its essential character, actually requires that the claimant remain in bed.  The fact that the claimant has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater-or-lesser part of the day to promote convalescence or cure will not suffice. 

It is not required that all of the disabling conditions enumerated above be found to exist before a favorable rating may be made.  The particular personal functions which the claimant is unable to perform should be considered in connection with his/her condition as a whole.  It is only necessary that the evidence establish that the claimant is so helpless as to need regular aid and attendance, not that there be a constant need.  Determinations that the spouse is so helpless as to be in need of regular aid and attendance will not be based solely upon an opinion that the claimant's condition is such as would require him [or her] to be in bed.  A factual need for aid and attendance must be based on the actual requirement of personal assistance from others.  Id.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

In this case, the Veteran's spouse was examined in October 2012 by LDB, MD.  Dr. LDB stated that the spouse was able to prepare meals, did not require assistance tending to hygiene, was not legally blind, did not require nursing care or medications management was able to manage her own financial affairs, and was confined to bed only "at sleep time."  The provider described the Veteran's spouse as having no limitations of the upper extremities.  The spouse had severe venous insufficiency and was "unable to stand long periods" but had no other lower extremity limitations.  The provider stated that the Veteran's spouse was able to leave the home or immediate premises "daily."  

As the Veteran's spouse is able to leave her home and the immediate premises "daily," the clinical evidence is completely unfavorable to a determination that the Veteran's spouse is bedridden.  

An August 2012 Non-Invasive Vascular Laboratory report reflects that Veteran's spouse had a history of diabetes mellitus, arterial hypertension, a multinodular thyroid gland, osteoporosis, osteoarthritis, peripheral venous insufficiency, varicose veins, and was status post right great saphenectomy at thigh level and status post hysterectomy and bilateral salpingo-oophorectomy.  She also presented amaurosis fugax.  The August 2012 evaluation disclosed a tortuous common carotid artery bilaterally, but otherwise essentially normal study without evidence of hemodynamically significant stenosis of the extracranial carotid or vertebral arterial system.

Clinical records of the Veteran's VA treatment of record which were of record at the time of the September 2014 SOC disclose a report that the Veteran's wife noted a change in the Veteran's skin color in October 2013 and advised him to seek medical evaluation.  In November 2013, the Veteran was admitted for VA inpatient treatment of jaundice, found to be due to a gallstone.  The records of that hospitalization reflect that the Veteran's wife was at his bedside on several occasions during that hospitalization.  This evidence is consistent with the evaluation noted by Dr. LDB in August 2012.

The Veteran's spouse does not require regular or routine assistance with any activity of daily, and is able to perform activities of daily living and to protect herself from dangers in her environment, so long as she is not required to stand for "prolonged" periods of time.  Although the examining provider did not specify a definition for a "prolonged" period of standing, the provider did not indicate that the period that the spouse could stand was so limited as to preclude any specific activity of daily living.  Thus, the examination report provided by the Veteran demonstrates that his spouse does not required regular aid and attendance, although she may require assistance with any activity which would require a prolonged period of standing without interruption.  

The overall evidence does not establish that the Veteran's spouse is substantially confined to the premises of her home or that she requires regular aid and assistance of another for activities of daily living.  The great preponderance of the evidence is unfavorable to the claim.  There is no reasonable doubt which may be resolved in the Veteran's favor.  38 U.S.C.A. § 5017(b).  The claim for SMC based on the spouse's need for regular aid and attendance must be denied.


ORDER

The claim for SMC based on the need of the Veteran's spouse for aid and attendance is denied.


REMAND

In March 2017, the RO obtained information from SSA indicating the Veteran received SSA benefits as early as 1997.  The information provided to VA by SSA apparently does not disclose whether the Veteran's initial receipt of benefits from SSA in 1997 was based on the Veteran's age or on a finding of disability.  If the Veteran's receipt of SSA benefits was based on disability, the records associated with the application for benefits would be potentially relevant to the claims on appeal.  When, as here, VA is put on notice of the existence of potentially relevant SSA records, VA must attempt to obtain these records before deciding the appeal.  See 38 C.F.R. § 3.159(c)(2), (c)(3); see also Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010); Marciniak v. Brown, 10 Vet. App. 198, 204 (1997).  If the determination was based on age, that needs to be made clear to complete the instant record.

The information obtained from SSA, and any Additional clinical or non-clinical evidence obtained during the course of this Remand, must be reviewed.  Any indicated development should be conducted.  If there is clinical or nonclinical evidence relevant to any claim remaining on appeal, updated medical opinion which addressed all evidence of record relevant to the claim must be obtained.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain from the Social Security Administration all records pertinent to the Veteran's award of Social Security benefits, to include administrative information which shows whether the Veteran's initial receipt of benefits was based on his age or on a showing of disability.  If SSA disability benefits were awarded, request the SSA disability benefits records, including the medical records relied upon to support the Veteran's application.  If the award was based on age, that should be made clear for the record.

2.  If SSA confirms that the Veteran was awarded disability benefits, but SSA is unable to locate the clinical records on which it relied, afford the Veteran an opportunity to identify the records that would have been available to SSA, then attempt to obtain the identified records.  

3.  After review of any records obtained on Remand, conduct any necessary development.  If updated medical examination or opinion is required, conduct the necessary review(s) or examination(s).  

4.  Then, readjudicate the claims to the extent needed, depending on the reply. If any decision is adverse to the Veteran, issue a supplemental statement of the case, as needed, and allow the applicable time for response.  Then, return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


